DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-12-2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Election/Restrictions
Applicant’s election without traverse of Group III, claims 21-27, in the reply filed on 05-24-2022, is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this instant case, claim 25 recites limitations “a Shore hardness which is less than 50” which is not clear since it does not have durometer unit such as shore A, shore B, shore C etc. For the express purpose of an examination on the merits, this limitation is interpreted to be any shore unit which is less than 50.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-24 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide et al. (7,954,177).
Regarding claim 21, Ide discloses a helmet comprising: 
a helmet shell having opposed first and second sides, a front end, a rear end and a lower edge (figs 1-8, member 30), 
-2-a protective shield having a closed loop structure with a radial inner side, a radial outer side (figs 1-8, member 41) and keying formations (fig 8, member 163) in or on the shield, and fasteners (fig 8, member 92) which secure the protective shield to the helmet shell with the protective shield being spaced from the helmet shell, said fasteners having first and second side fastening arrangements which respectively secure the protective shield to said first and second sides of the helmet shell (member 93 on left and right sides), each fastener arrangement respectively having first (fig 8, member 91) and second (fig 8-9, member 135) spaced apart components located respectively on said radial inner side of the closed loop structure and on said radial outer side of the closed loop structure, 
at least one resiliently deformable shock absorbing element (figs 8-9, member 150 and 135) engaged with at least one of said keying formations and located between said first and second components, and 
at least one fixing member (fig 8, member 77) engaged with the first and second components and which urges the first and second components towards each other.  
Regarding claim 22, Ide discloses the protective shield comprises a protective grille formed from a plurality of elongate members and a plurality of cross members (fig 8, member 65-66) respectively secured to the elongate members at spaced apart locations thereby forming a plurality of apertures which include at least some of said keying formations, and wherein each shock absorbing element is located at least partly within a respective aperture which is bounded by opposed portions of two elongate members and opposed portions of two cross members and is sandwiched between opposing surfaces of the first and second components which are used to secure the shock absorbing element to the closed loop structure (figs 1-8, col 7).  
Regarding claim 23, Ide discloses the protective shield comprises a protective sheet material in or on which is formed said keying formations with which each shock absorbing element is engaged (col 10, lines 32-63).  
Regarding claim 24, Ide discloses each of said first and second components comprises a respective plate (figs 8-9, members 91 and 135).  
Regarding claim 26, Ide discloses each fixing member extends through the shock absorbing element and is mounted in a floating state in that it abuts the resiliently deformable shock absorbing element and does not directly contact the protective shield (figs 1-8).  
Regarding claim 27, Ide discloses the protective shell is spaced from and opposes the lower edge of the helmet shell (figs 1-8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (7,954,177) as applied to claim 21 above, and further in view of Rappleyea (4,326,303).
Regarding claim 25, Ide teaches all limitations of claim 25 except the shock absorbing element comprises a body which is made from rubber with a Shore hardness which is less than 50.  
Rappleyea teaches a shock absorbing body making from rubber with a Shore hardness which is less than 50 (figs 34, member 34, col 3, lines 33-34).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the pad of Ide by using the shore hardiness less than 50, as taught by Rappleyea, in order to provide less concussion under an impact (Rappleyea, col 3, lines 55-60). 
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732